Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 January 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Jany. 16th. 1807

Your letter of the 6th and the enclosures, arrived safe last evening. I was a little surprized at your appearing so angry at the observations made in my letter. I merely meant to insinuate that by now & then addressing her particularly in conversation, and leading her to partake of it, she would feel herself highly flatter’d. this my testy friend was all I required, and you must really think me mad, if you supposed that by little attentions, I could possibly think of Chesterfieldian graces. any one really possessing them, would laugh at the Idea. be good humour’d my friend, and dont imagine, that any thing has been written to me on the subject. on the contrary, all the letters are filled with your praises, but enough on this (to you) very disagreeable subject—
Last night the Columbian Museum, was destroyed by fire, they had been commemorating the last misfortune, which took place three years ago, and owing to some accidental circumstance it caught fire. It is the first serious alarm this Winter I hope it will be the last.
I supp’d at Dr Howards a few nights since where I met all the Sargent Family the old Lady spoke very highly of you and said she regretted that circumstances had arisen to check your former intimacy; however to use her own words, (do not think me vain,) she was so fascinated with me, that she should avail herself of that evening introduction, and take the earliest opportunity, to visit me. (dont laugh mon Ami.) Harry is going to be married immediately to little Hannah Wells. and I suspect Daniel who by the by looks very old, is to be married shortly, to Harriet Frazer, this I do not know positively, but Mrs. Sargent told me two of her Sons would shortly lead their young Brides to the alter—She tells me that Mrs. Gardner is her Sister, who resides in your house, that they do not wish to move from your house, but that owing to a gentleman, having purchaced a house which is the receptacle of every vice, she is under the necessity of changing her situation. they are in hopes you will undertake to remove this nuissance, it will not be a very agreeable undertaking—
George is still at Quincy with his Grand Mamma, and much better, John is with me, very well. he has nearly forgotten the little french he had acquired, but as you will take him as soon as you return, he will then acquire it very rappidly, I have no doubt—
The Thermometer was below five the day before yesterday, and rose thirty degrees yesterday, these violent changes cannot be good I am sure. your friends are all well. Joe Hall has been much alarm’d, by a complaint in his lip, which has been for some time thought of a cancerous nature. it is at length pronounced not to be so to the great relief of his mind—
Adieu, Heaven bless you make the best of the dreadful evils under which you labour and remember you took me for better for worse and if you have so much the worst of the bargain I am sorry for it I have vainly wished to render you happy and it is still and ever will be the most ardent wish of your really affectionate wife
L. C. Adams
P.S. I never knew what Harriet had called her Child till last night the letter you wrote proves that the name is appropriate to the character you gave him I have just heard that seven men lost their lives by the falling of the wall of the Museum during the fire—
Papa John sends his duty says he is a very good Boy
I see by the Papers the Attorney General is dead—Write me who is to have his place—

